Citation Nr: 0100575	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-00 625	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, currently rated 20 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
liver injury and a cholecystectomy, currently rated 10 
percent disabling.  

3.  Entitlement to an increased (compensable) rating for 
prostatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from August 1969 to March 
1972.  This appeal arises from a May 1998 rating decision, 
which denied a rating in excess of 20 percent for a low back 
disorder, denied a rating in excess of 10 percent for 
postoperative residuals of a liver injury with a 
cholecystectomy, and denied a compensable rating for 
prostatitis.  The claim for an increased rating for a low 
back disorder and the claim for an increased rating for 
postoperative residuals of a liver injury with a 
cholecystectomy are the subjects of a remand attached to this 
decision.  


FINDING OF FACT

On the most recent examination of the veteran of record, 
there were no complaints by the veteran referable to his 
prostate, and there were no clinical findings of an abnormal 
prostate gland, a voiding dysfunction or a urinary tract 
infection.  


CONCLUSION OF LAW

A compensable rating for prostatitis is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7527 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

On initial, post-service VA examination of the veteran in 
January 1973, the examining physician's diagnoses included 
benign prostate hypertrophy.  

In a November 1997 written statement, the veteran, through 
his representative, submitted multiple claims for increased 
ratings, including a claim for a compensable rating for his 
service-connected prostatitis.  

The veteran was accorded a VA examination in January 1998.  
The written examination instructions forwarded by the RO to 
the VA Medical Center at which the veteran's examination was 
conducted indicate that the claims folder was not forwarded 
to the examiner for review in connection with the 
examination.  On examination, the veteran reported a history 
which included prostatitis.  The examining physician noted 
that the veteran denied any symptomatology consistent with 
prostatitis; including hematuria, pyuria, voiding urgency, 
nocturia, difficulty achieving or maintaining erections, or 
pain with ejaculation.  Examination of the prostate revealed 
a smooth, non-enlarged prostate, which was non-painful to 
palpation.  

In a statement submitted in February 1999, with attachments, 
the veteran asserted that, while in service in Germany in 
December 1969, he was struck by an automobile and thrown 
nearly 200 feet from the site of the impact.  He alleged that 
he sustained massive internal injuries and blunt force 
trauma.  He did not indicate specific problems associated 
with his prostate.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

An Increased (Compensable) Rating for Prostatitis

The veteran's service-connected prostatitis is currently 
rated under Diagnostic Code 7527.  Diagnostic Code 7527 
governs prostate gland injuries, infections, hypertrophy and 
postoperative residuals, and this Diagnostic Code directs 
that the disability be evaluated as a voiding dysfunction or 
as a urinary tract infection, whichever is predominant.  
38 C.F.R. § 4.115b, Diagnostic Code 7527 (2000).  

Under the rating criteria for rating voiding dysfunction, a 
20 percent rating is warranted for disability requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day.  Where the disability requires the 
wearing of absorbent materials which must be changed two to 
four times a day, a 40 percent rating is warranted.  A 60 
percent rating is warranted for disability requiring the use 
of an appliance or the wearing of absorbent materials which 
must be changed more than four times per day.  38 C.F.R. 
§ 4.115a (2000).  

Under the rating criteria for urinary tract infection, a 
urinary tract infection requiring long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management warrants a 10 percent rating.  Where 
there is recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year) and/or requiring continuous intensive management, a 30 
percent rating is warranted.  Where the urinary tract 
infection is manifested by poor renal function, the 
disability is to be rated as renal dysfunction.  38 C.F.R. 
§ 4.115a (2000).  

VA regulations require that, in evaluating a disability, the 
disability must be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2000).  With regard to the 
veteran's service-connected prostatitis, the Board of 
Veterans' Appeals (Board) notes that the inability of the 
examiner to review the veteran's claims folder in connection 
with the VA examination of January 1998 (the most recent 
medical examination of the veteran which is of record) would 
normally require remanding the claim to the RO.  In this case 
such is not essential, because there is virtually nothing in 
the way of earlier clinical findings and symptoms to review.  
Further, the United States Court of Appeals for Veterans 
Claims (Court) has held that, where, as here, an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1995).  Accordingly, the Board will 
adjudicate the claim for an increased (compensable) rating 
for the veteran's service-connected prostatitis.  

There are no complaints by the veteran or medical evidence 
that he has any voiding dysfunction whatsoever.  Accordingly, 
a compensable rating is not warranted under the rating 
criteria for rating voiding dysfunction.  The evidence does 
not show that the veteran has urinary tract infections, and a 
compensable rating under the rating criteria for urinary 
tract infections is not warranted.  The findings on the 
January 1998 VA examination show the prostatitis to be 
completely asymptomatic.  Therefore, the Board concludes that 
the claim for a compensable rating for the veteran's service-
connected prostatitis must be denied.  


ORDER

An increased (compensable) rating for prostatitis is denied.  


REMAND

An Increased Rating for a Low Back Disorder

The veteran's service-connected low back disorder is 
currently rated 20 percent disabling under Diagnostic Codes 
5299-5293.  The current 20 percent rating was granted by the 
Board in a March 1996 rating decision.  In its decision, the 
Board concluded that the functional impairment resulting from 
the veteran's service-connected low back disability and the 
effect of the disability on his employment activities 
warranted an extra-schedular rating of 20 percent under 
38 C.F.R. § 3.321(b)(1).  

The Board notes that, in DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. §§ 4.40 and 4.45.  It was 
specified that, where a rating is based on limitation of 
motion, the RO and the Board must consider pain on 
undertaking motion, as well as weakened movement, excess 
fatigability and incoordination in reaching its decision.  

On VA examination in January 1998, the examiner reported 
range of motion findings as to the veteran's low back, but 
the clinical findings specified in the DeLuca decision were 
not reported.  

Additionally, the veteran reported during the examination 
that he retired from employment with the United States Postal 
Service due to his low back disability.  The evidence of 
record includes a written statement from the veteran, 
apparently received from his representative in November 1995, 
which indicates that, at some unspecified date after 1990, 
the veteran was retired from the Postal Service due to his 
low back disability.  The medical records relied upon by the 
Postal Service in concluding that the veteran's low back 
disability warranted a disability retirement were not 
available for review by the examiner on VA examination of the 
veteran in January 1998.  Given 38 C.F.R. § 4.2, supra, the 
precedent of the Court, the prior grant of the veteran's 
current disability rating for his service-connected low back 
disorder on an extraschedular basis, and his disability 
retirement from the Postal Service, reportedly as a result of 
his low back disability, the Board concludes that further 
development of the claim for an increased rating for the 
veteran's service-connected low back disorder is required.  


An Increased Rating for Postoperative Residuals of a Liver
Injury with a Cholecystectomy

Review of the veteran's service medical records shows that he 
was struck by an automobile in December 1969.  He was in 
shock on admission to the emergency room of a military 
medical facility, with evidence of intraperitoneal bleeding, 
and a large bruise over the right upper quadrant.  He was 
resuscitated and immediately transported to the operating 
room, where multiple stellate lacerations of the right lobe 
of the liver were discovered, with massive intraperitoneal 
hemorrhage.  The hemorrhage was controlled with a right 
hepatic lobectomy, which was completed without complication.  
The veteran received additional treatment, including a 
cholecystectomy the following day.  He continued to improve 
through February 1970, and he began gaining weight.  In late 
February 1970, he was placed on convalescent leave to return 
for followup evaluation in March.  In March 1970, the veteran 
was medically discharged to return to duty with a physical 
profile.  The examiner noted that, at the time of the 
veteran's hospital discharge, his liver functions were within 
normal limits.  

On VA examination in January 1973, the examining physician's 
diagnoses included laceration of the liver, with resection of 
part of the right lobe of the liver and a cholecystectomy for 
associated biliary tract injury with "T tube drainage.  

On VA examination in January 1998, the veteran denied 
complaints regarding residuals of his liver surgery.  He 
reported that he has been treated for gastroesophageal reflux 
disease (GERD), but he denied other complaints.  On clinical 
evaluation, his abdomen was soft and nontender, with healed 
incisions noted.  No hepatosplenomegaly was appreciated, 
bowel sounds were positive, and there were no femoral bruits.  
The examining physician noted that diagnostic testing of the 
veteran included liver function testing with total bilirubin 
and direct bilirubin, but the records of the liver function 
testing have not been associated with the claims folder.  The 
examiner's diagnoses included status postoperative hepatic 
resection.  

In his statement submitted in February 1999, the veteran 
asserted that, following the episode in which he was struck 
by an automobile in service, his liver was resectioned (with 
approximately two-thirds of his liver removed), his gall 
bladder was removed, and his right lung was reinflated.  He 
contended that his adhesions have caused him nearly 30 years 
of chronic pain.  

Injury to the liver is rated under Diagnostic Code 7311.  
Diagnostic Code 7311 directs that, where residual disability 
results from injury to the liver, the disability is to be 
rated as peritoneal adhesions.  The veteran's service-
connected postoperative residuals of a liver injury with a 
cholecystectomy are currently rated 10 percent disabling 
under Diagnostic Codes 7301-7318.  (Evaluations under 
Diagnostic Codes 7301 through 7329 will not be combined with 
each other.  A single evaluation will be assigned under the 
Diagnostic Code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.114(2000).)  

A regulatory note following Diagnostic Code 7301 directs that 
ratings for adhesions of the peritoneum are to be considered 
when there is a history of operative or other traumatic or 
infectious (intraabdominal) process, and at least two of the 
following: disturbance of motility, acute partial 
obstruction, reflex disturbances, and the presence of pain.  
See Note following 38 C.F.R. § 4.114, Diagnostic Code 7301 
(2000).  

In this case, it is undisputed that the veteran sustained 
internal injury in 1969, including what the contemporaneous 
medical reports described as massive intraperitoneal 
hemorrhage.  He complains of continuing pain from unspecified 
adhesions.  However, the evidence of record does not permit 
the Board to adjudicate his claim within the context of 
Diagnostic Code 7301 because specific clinical findings as to 
any adhesions of the peritoneum, and the reports of liver 
function testing are not included in the record.  

Diagnostic Code 7318 governs ratings for disability 
associated with removal of the gallbladder.  38 C.F.R. 
§ 4.114, Diagnostic Code 7318 (2000).  Where removal of the 
gall bladder results in a disability manifested by mild 
symptoms, a 10 percent rating is warranted.  Where removal of 
the gall bladder results in a disability manifested by severe 
symptoms, a 30 percent rating is warranted.  It is undisputed 
that the veteran underwent a cholecystectomy in service.  
Although he indicated on VA examination in January 1998 that 
he has received medical treatment for GERD, it is unclear 
whether the medical treatment was recent, and whether he has 
symptoms relating to the removal of his gall bladder in 1969.  
If the veteran has had recent medical treatment for GERD, 
records of such recent medical treatment have not been 
associated with the claims folder, and were not available for 
review by the examiner in connection with the VA examination 
of the veteran in January 1998.  If the veteran has current 
symptoms associated with the removal of his gall bladder in 
1969, those symptoms are not set forth in the record.  
Accordingly, for the foregoing reasons, the Board concludes 
that the claim for an increased rating for postoperative 
residuals of a liver injury with a cholecystectomy requires 
additional development.  

Accordingly, the claim for an increased rating for the 
veteran's low back disorder and the claim for an increased 
rating for postoperative residuals of a liver injury with a 
cholecystectomy are REMANDED to the RO for the following:  

1.  The RO should contact the veteran and 
request that he furnish the names and 
addresses of all health care providers 
who have treated his low back disorder 
and postoperative residuals of a liver 
injury with a cholecystectomy since 
January 1998.  Where necessary, the 
veteran should be requested to sign and 
submit the appropriate forms giving his 
consent for the release to VA of all 
records of any such treatment listed by 
the veteran.  All records obtained must 
be associated with the claims folder.  

2.  The RO should obtain from the veteran 
and/or the United States Postal Service 
records reflecting the veteran's 
disability retirement, to include 
information regarding the reasons for the 
disability retirement.  

3.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the current extent and severity of his 
service-connected low back disorder.  All 
clinical findings must be reported in 
detail.  The examining physician must 
review the claims folder and a copy of 
this remand in connection with the 
examination and state in the examination 
report that the review has been 
accomplished.  Ranges of motion of the 
low back should be reported in degrees 
and in all planes.  The examiner should 
indicate whether any limitation of motion 
of the low back is slight, moderate, or 
severe in degree.  The examiner should 
state whether the veteran's low back 
disability is manifested by: (a) 
lumbosacral strain with muscle spasm on 
extreme forward bending and unilateral 
loss of lateral spine motion in a 
standing position; (b) severe lumbosacral 
strain, with listing of his whole spine 
to the opposite side, positive 
Goldthwaite's sign, marked limitation of 
forward bending in a standing position, 
loss of lateral spine motion with 
osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion; (c) moderate 
intervertebral disc syndrome, with 
recurring attacks; (d) severe 
intervertebral disc syndrome, with 
recurring attacks, with intermittent 
relief; (e) pronounced intervertebral 
disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, and little 
intermittent relief.  The examiner should 
state whether the low back demonstrates 
any pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination on movement.  See DeLuca, 
supra.  The examiner should also indicate 
the effect of any impairment of the 
veteran's low back on his ordinary 
activity, particularly in the work place.  

4.  The veteran should also be accorded a 
VA examination by an appropriate 
specialist to determine the severity of 
his postoperative residuals of a liver 
injury with a cholecystectomy.  All 
clinical findings should be reported in 
detail.  The examiner must review the 
claims folder and a copy of this remand 
in connection with the examination and 
state in the examination report that the 
review has been accomplished.  If 
adhesions of the veteran's peritoneum are 
present, the examiner must describe the 
peritoneal adhesions identified as mild, 
moderate, moderately severe, or severe, 
as indicated in Diagnostic Code 7301.  
The examiner must be furnished with a 
copy of the provisions of Diagnostic Code 
7301 for his guidance in responding to 
this question.  If peritoneal adhesions 
are not present, the examiner should so 
state.  The examiner must indicate 
whether the veteran has symptoms 
clinically associated with the removal of 
his gall bladder in 1969.  If there are 
current symptoms associated with the 
removal of the veteran's gall bladder, 
the examiner should indicate whether the 
symptoms are mild or severe and precisely 
what they consist of.  

4.  When the above development has been 
completed, the remanded issues should 
again be reviewed by the RO to determine 
whether the claim for an increased rating 
for a low back disorder, and the claim 
for an increased rating for postoperative 
residuals of a liver injury with a 
cholecystectomy may be granted.  If any 
claim remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
given an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

